The Superior Court could only judge by inspection whether the record produced was an exemplification under the seal of the Duplin Superior Court; and as the impression of the seal is not more visible to us than it was to the judge who decided the case, it cannot be said that he has erred in point of law. The certificate of the clerk might have been referred to the seal of the court if it sufficiently appeared that such seal had been affixed to the record; but that does not appear, and we must consider this either as a record without seal or as under the private seal of the clerk. Where a record of the same court is put in issue it must be examined by the court on nul tiel record; but if it be a record of another court, an exemplification of it under seal must be produced. As it cannot be seen that this was done in the present case, the judgment must be affirmed.